Citation Nr: 1603307	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to or had its onset during his period of service.  He specifically maintains that his psychiatric problems began in service and have continued since that time.  The Veteran also reports various PTSD stressors, including an assault by a "sergeant" while serving aboard the USS Luce.  

The Veteran is competent to report having psychiatric symptoms during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from June 1973 to August 1974.  His service personnel records show that he was not awarded decorations evidencing combat.  Such records do, however, indicate that he was involved in multiple disciplinary proceedings.  He received a discharge under honorable conditions.  

Post-service private and VA treatment records show treatment for multiple disorders, including variously diagnosed psychiatric disorders such as a general anxiety disorder; a delusional disorder; a paranoid personality disorder; anxiety, not otherwise specified; depression; a panic disorder; a panic disorder with agoraphobia; rule out a social anxiety disorder; rule out PTSD; and PTSD.  

A February 2014 private psychological evaluation report from H. J. Cohen, Ph.D., indicated that he reviewed many records provided by the Veteran, including military records and post-service private and VA treatment records.  The diagnosis was a general anxiety disorder with panic.  Dr. Cohen commented that it was more likely than not that as a result of the Veteran's experiences in the Navy, and the resultant symptoms presented, that he suffered a generalized anxiety disorder with panic.  Dr. Cohen stated that it appeared that such condition had its inception as acute anxiety in the Navy and that it had altered to a more generalized anxiety disorder, with multiple conditions attached as a result of the Veteran's fears.  

The Board observes that although Dr. Cohen referred to records provided by the Veteran, including military records and post-service private and VA treatment records, there is no indication that he reviewed the Veteran's entire claims file.  Additionally, Dr. Cohen did not specifically address the validity of the other psychiatric diagnoses of record.  

The Board notes that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a psychiatric disorder, to include PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, when a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board notes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  The Veteran has essentially claimed that he was assaulted during his period of service.  As the matter is being remanded, the RO must send the Veteran an appropriate stressor development letter providing full notice with regard to development of his claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressors.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since October 2013.  Obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine if he meets the criteria for a diagnosis of PTSD as a result of a verified stressor, or from any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include a general anxiety disorder; a delusional disorder; a paranoid personality disorder; anxiety; depression; a panic disorder; and PTSD, etc.).  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include a general anxiety disorder; a delusional disorder; a paranoid personality disorder; anxiety; depression; a panic disorder; and PTSD, etc.), either commenced during or are otherwise etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

The examiner must also specifically acknowledge and discuss the Veteran's reports of psychiatric symptoms during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




